DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20,  and 26-27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ch’Hayder et al., U.S. Patent Number 5.063,788.
	Regarding claims 16, and 26, Ch’Hayder et al., U.S. Patent Number 5.063,788 discloses a Process For Producing Sensors For Measuring Spatial Forces And Sensors Obtained, with features of the claimed invention including a sensor arrangement for measuring at least one component of a force or a torque, the sensor arrangement comprising: a first contact structure (element 5) and a second contact structure (element 6) between which the at least one component of the force or torque is to be measured; and a plurality of sensor elements (elements 8), each of the plurality of sensor elements is connected by way of a first joint structure (the upper round structure connecting the first contact structure to the sensor elements) to the first contact structure and by way of a second joint (the lower round structure connecting the second  contact structure to the sensor elements) to the second contact structure, and each of the plurality of 
	Regarding claim 17, the plurality of sensor elements comprise six sensor elements defining a hexagonal structure, the plurality of sensor elements being inclined relative to the first contact structure and the second contact structure in order to thereby independently measure three different force components and/or three different torque components.  
	Regarding claims 18, 27 the plurality of sensor elements each comprise a bridge structure having a thinner size than the contact structure,  and at least one strain gauge on the thinned portion to measure a strain on the thinned portion as a result of an application of the force or torque on the sensor arrangement.  
	Regarding claim 19, the bridge structure has a wide open U-shaped cross-sectional profile with two opposite sections between which a recess is formed, the two opposite sections are bridged with a connecting section as a thinned section, and the first contact structure and the second contact structure couple at the two opposite sections, and the strain gauge is formed on the connecting section such that the component of the force or the torque applies a lever force to the connecting section and leads to an increase in strain.  
	Regarding claim 20, the first joint and the second joint are both flexure joints having a reduced, square or round, cross-sectional area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ch’Hayder et al., U.S. Patent Number 5.063,788, in view of CN  104858892 A, hereafter “892”. 
	Regarding claims 21 and 29, Ch’Hayder et al., does not teach the use of a first and a second  lid to be a attached to the corresponding contact structures.  Such arrangement in this kind of force/torque sensor, however, is well known in the art.  “892” for example, discloses a modulated robot mechanical arm teaching such first and second lids. It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Ch’Hayder et al., by using teachings of “892”, and provide for leads to the contact structures to increase the effective area and thus provide for more accurate sensing system.
	Regarding claim 22, such sensor arrangement can be used for any related application such as for power transmission to a tool. The first lid and the second lid define an axial axis about which the jacket-shaped sensor structure is disposed, and the first lid and the second lid must have some sort of opening for possible wiring and electronics, and the rolled-up sensor structure defines an interior space for permitting routing through the sensor arrangement of related electrical leads and/or elements for operating the tool along the axial axis.  

Claims 23-25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, March 04, 2022